     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 1 of 14

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10    RICHARD S. SANDMEIER,                         Case No.
11                      Plaintiff,                  COMPLAINT FOR DAMAGES
12           v.                                         1. VIOLATION OF THE FAIR CREDIT
                                                           REPORTING ACT, 15 U.S.C. §1681 ET
13                                                         SEQ.
      COLLECTION CONSULTANTS OF
14    CALIFORNIA AND EQUIFAX
      INFORMATION SERVICES, LLC,
15                                                  DEMAND FOR JURY TRIAL
                        Defendants.
16

17

18          NOW COMES Plaintiff, Richard S. Sandmeier (“Plaintiff”), by and through his attorneys,

19   Wajda Law Group, APC, complaining of the Defendants, Collection Consultants of California

20   (“CCC”), Transunion, LLC, and Equifax Information Services, LLC (“Equifax”) (collectively
21   “Defendants”), as follows:
22
                                       PRELIMINARY STATEMENT
23
          1. The United States Congress found:
24
            (1) The banking system is dependent upon fair and accurate credit
25              reporting. Inaccurate credit reports directly impair the efficiency of
                the banking system, and unfair credit reporting methods undermine
26
                the public confidence which is essential to the continued functioning
27              of the banking system.

28                                                    1
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 2 of 14

 1
            (2) An elaborate mechanism has been developed for investigating and
 2              evaluating the credit worthiness, credit standing, credit capacity,
 3              character, and general reputation of consumers.
            (3) Consumer reporting agencies have assumed a vital role in
 4              assembling and evaluating consumer credit and other information
                on consumers.
 5
        2. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”) to
 6
     require fair and accurate reporting, promote efficiency for meeting the needs of commerce for
 7

 8   consumer credit, and protect consumer privacy.

 9      3. This action seeks actual, statutory, and punitive damages, costs and reasonable attorneys’
10   fees for Defendants’ willful and/or negligent violations of the Fair Credit Reporting Act (“FCRA”);
11
     15 U.S.C. § 1681 et seq.
12
                                         JURISDICTION AND VENUE
13
        4. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1337(a).
14
        5. Venue is proper as a substantial part of the events or omissions giving rise to the claims
15

16   occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

17                                                 PARTIES

18      6. Plaintiff is a natural person over 18 years of age who, at all times relevant, resided in the

19   Eastern District of California.
20
        7. Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c) and 15 U.S.C
21
     §1692a(3).
22
        8. Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).
23
        9. CCC is a California corporation with its principal place of business in Glendale, California.
24

25   CCC is a furnisher of information to the major credit reporting agencies.

26      10. CCC regularly and in the ordinary course of business furnishes information to one or more
27   consumer reporting agencies about consumer transactions, such as Plaintiff’s transactions at issue
28                                                  2
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 3 of 14

 1   in this lawsuit and described herein, and is, therefore, a “furnisher of information” as defined by 15
 2   U.S.C. § 1681s-2.
 3
        11. Equifax is a Delaware limited liability company with its principal place of business in
 4
     Atlanta, Georgia.
 5
        12. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).
 6

 7      13. Equifax is regularly engaged in the business of “assembling or evaluating, and maintaining,

 8   for the purpose of furnishing consumer reports to third parties bearing on a consumer’s credit

 9   worthiness, credit standing, or credit capacity” on a nationwide basis, as defined by 15 U.S.C. §
10
     1681a(p).
11
        14. In its 2018 Annual Report, Equifax reported it “delivered over two billion consumer credit
12
     files - more than six million per day - to lenders to facilitate mortgages, auto loans, credit cards,
13
     apartment rentals and other financial transactions.” See Equifax 2018 Annual Report, available at:
14

15   https://investor.equifax.com/~/media/Files/E/Equifax-IR/Annual%20Reports/2018-annual-

16   report.pdf (last accessed on March 17, 2020).
17
                                          FACTUAL ALLEGATIONS
18
        15. On or about August 4, 2017, Plaintiff incurred two medical debts from CHOC Children’s
19

20   Specialists. On August 16, 2018, Plaintiff incurred a third medical debt from CHOC Children’s

21   Specialists (collectively “subject medical debts”).

22      16. Subsequently, due to economic hardship, Plaintiff defaulted on the subject medical debts.
23   Thereafter, the subject medical debts were transferred to CCC for collection.
24
                                      PLAINTIFF’S BANKRUPCTYCASE
25
        17. On March 8, 2019, Plaintiff filed a Chapter 7 Voluntary Bankruptcy Petition in the United
26
     States Bankruptcy Court, Case Number 19-21417 (“Bankruptcy Case).
27

28                                                      3
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 4 of 14

 1      18. In Schedule E/F of his Bankruptcy Petition, Plaintiff listed both CHOC and CCC as having
 2   claim for the subject medical debts in the amount of $847.00.
 3
        19. CCC and CHOC were all notified of Plaintiff’s bankruptcy filing by the Bankruptcy
 4
     Noticing Center (“BNC”).
 5
        20. A 341 Meeting of the Creditors occurred on April 16, 2019 and was concluded with a
 6

 7   finding of no assets.

 8      21. At no time did CHOC or CCC object.

 9      22. On June 24, 2019, Plaintiff received an Order of Discharge, discharging, among other debts,
10
     the subject medical debts.
11
        23. The BNC then sent notice of Plaintiff’s bankruptcy discharge to CCC and CHOC.
12
                      CCC’s Furnishing of Information to the Credit Reporting Agencies
13
        24. On or about January 27, 2020, to ensure that all discharged debts and other debts were
14

15   reporting accurately, Plaintiff obtained his credit reports.

16      25. Plaintiff discovered that CCC and Equifax were inaccurately reporting the subject medical
17   debts in “Collections,” with a status of “Open,” a balance of “--,” remarks of “Consumer disputes
18
     this account information medical,” and without notating that the subject medical debts were
19
     discharged in bankruptcy.
20
        26. On or about January 28, 2020, Plaintiff sent a dispute letter, via U.S. certified mail, to
21

22   Equifax requesting that Equifax investigate and correct the inaccurate reporting of the subject

23   medical debts.

24      27. On information and belief, Equifax notified CCC of Plaintiff’s dispute within 5 days of
25   receiving the same.
26
        28. On March 4, 2020, Plaintiff pulled his Credit Karma credit report provided by Equifax.
27

28                                                       4
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 5 of 14

 1      29. Plaintiff was shocked to discover that CCC and Equifax continued to report the subject
 2   medical debts as follows:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 5
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 6 of 14

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         6
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 7 of 14

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16
         30. The reporting of the subject medical debts is inaccurate, false, and misleading because the
17
     subject medical debts should not be reporting in “Collections” with a status of “Open,” remarks of
18

19   “Consumer disputes this account information medical,” and a balance of “--.” Instead, CCC and

20   Equifax should report the subject medical debts with a zero balance and with a status and remarks

21   of “discharged in bankruptcy.” Plaintiff is no longer liable for the subject medical debts due to his
22   bankruptcy discharge.
23
         31. Accordingly, Plaintiff continues to be harmed by the inaccurate reporting the CCC trade
24
     lines.
25
         32. This entire experience has imposed distrust, frustration, anxiety, and emotional distress on
26

27   the part of the Plaintiff.

28                                                      7
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 8 of 14

 1      33. Furthermore, this entire experience has resulted in the expenditure of considerable time,
 2   costs in pulling credit reports, and a credit denial stemming from, in whole or in part, the inaccurate
 3
     credit reporting of the subject medicals debts.
 4

 5                       EFFECT OF CONSUMER REPORTS WHICH CONTAIN
                           INACCURATE OR MISLEADING INFORMATION
 6
        34. Under the FCRA, the term “consumer report” generally refers to:
 7
            any written, oral, or other communication of any information by a consumer
 8          reporting agency bearing on a consumer’s credit worthiness, credit
            standing, credit capacity, character, general reputation, personal
 9          characteristics, or mode of living which is used or expected to be used or
10          collected in whole or in part for the purpose of serving as a factor in
            establishing the consumer’s eligibility for:
11
            i. Credit or insurance to be used primarily for personal, family, or
12             household purposes;

13                   ii. employment purposes; or

14                   iii. any other purpose authorized under section 1681b of this title.

15                   15 U.S.C. § 1681a(d)(1).

16
        35. The information contained in a consumer report bears on a consumer’s credit worthiness,
17
     credit standing, credit capacity, character, general reputation, and personal characteristics.
18
        36. The information contained in a consumer report can have a tremendous effect on the
19

20   consumer, including the consumer’s:

21              a.   Eligibility for credit (mortgages, personal loans, credit cards);
                b.   Interest rate charged on credit;
22              c.   Potential for refinancing of existing credit;
23              d.   Eligibility for rental housing;
                e.   Eligibility for telephone and utility services;
24              f.   Eligibility for and the terms of insurance products;
                g.   Employment or potential employment; and
25              h.   Eligibility for government benefits.
26

27

28                                                       8
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 9 of 14

 1                                        CLAIMS FOR RELIEF
 2                                            COUNT I
                           CCC’S VIOLATION(S) OF 15 U.S.C. § 1681 et seq.
 3
        37. Plaintiff restates and re-alleges paragraphs 1 through 36 as though fully set forth herein.
 4

 5      38. Plaintiff is a “consumer” as the term is defined under 15 U.S.C. §§1681a(c) and (b).

 6      39. “CCC” is a “person” as defined by 15 U.S.C. §1681a(b).
 7      40. CCC is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial
 8
     institution” as defined by 15 U.S.C. §1681a(t).
 9
        41. At all times relevant, the above mentioned credit reports were “consumer reports” as that
10
     term is defined by §1681a(d).
11

12      42. CCC violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

13   respect to the disputed information after receiving a request for an investigation from Equifax.

14      43. Had CCC reviewed the information provided Equifax, it might have corrected the
15   inaccurate designation of the CCC trade lines (as described in paragraphs 41 and 42 above) and
16
     transmitted the correct information to the Equifax. Instead, CCC wrongfully and erroneously
17
     verified its inaccurate reporting without conducting a reasonable investigation.
18
        44. CCC violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any reasonable
19

20   investigation or reinvestigation of Plaintiff’s dispute to Equifax.

21      45. CCC violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to promptly modify, delete, or

22   permanently block the inaccurate information in Plaintiff’s credit files. Instead, CCC continued to
23
     report the inaccurate, incomplete, and misleading information in Plaintiff’s credit file after
24
     receiving Plaintiff’s detailed disputes as described in paragraphs 41 and 42 above.
25

26

27

28                                                      9
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 10 of 14

 1       46. CCC failed to conduct a reasonable reinvestigation of its reporting of the CCC trade line or
 2   delete the inaccurate reporting from Plaintiff’s credit files within 30 days of receiving notice of
 3
     Plaintiff’s disputes from Equifax under 15 U.S.C. §1681i(a)(1).
 4
         47. CCC violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action with respect
 5
     to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).
 6

 7       48. Despite the blatantly obvious errors in Plaintiff’s credit files, and Plaintiff’s efforts to

 8   correct the errors, CCC did not correct the errors or trade lines to report accurately. Instead, CCC

 9   wrongfully re-reported, furnished, and re-furnished false, erroneous and misleading information,
10
     after Plaintiff’s dispute, to one or more third parties.
11
         49. A reasonable investigation by CCC would have confirmed the veracity of Plaintiff’s
12
     disputes, yet the inaccurate information continues to be reported in Plaintiff’s Equifax’s credit file.
13
         50. Had CCC taken steps to investigate Plaintiff’s valid disputes or Equifax’s requests for
14

15   investigation, the erroneous credit reporting of the CCC trade lines might have been corrected.

16   Plaintiff provided all relevant information regarding his disputes in his requests for investigation.
17       51. By deviating from the standards established by the lending industry and the FCRA, CCC
18
     acted with reckless and willful disregard for its duty as a furnisher to report accurate and complete
19
     consumer credit information to Equifax.
20
         WHEREFORE, Plaintiff, RICHARD S. SANDMEIER, respectfully prays this Honorable
21

22       Court for the following relief:

23               a. Declare that the practices complained of herein are unlawful and violate the

24                   aforementioned statute;
25               b. An order directing CCC to immediately delete the inaccurate information from
26
                     Plaintiff’s credit reports and credit files;
27

28                                                        10
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 11 of 14

 1              c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of
 2                  the underlying FCRA violations;
 3
                d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA,
 4
                    pursuant to 15 U.S.C. §1681n;
 5
                e. Award Plaintiff punitive damages, in an amount to be determined at trial, for each
 6

 7                  of the underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C.

 8                  §1681o;

 9              f. Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n and
10
                    15 U.S.C. §1681o; and
11
                g. Award any other relief as this Honorable Court deems just and appropriate.
12
                                             COUNT II
13                          EQUIFAX’S VIOLATION(S) OF 15 U.S.C. § 1681 et seq.
14      52. Plaintiff restates and re-allege paragraphs 1 through 36 as though fully set forth herein.
15      53. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).
16
        54. Equifax is a “consumer reporting agency that compiles and maintains files on consumers
17
     on a nationwide basis” as defined by 15 U.S.C. §1681a(p).
18
        55. At all times relevant, the above mentioned credit reports were “consumer reports” as that
19

20   term is defined by §1681a(d).

21      56. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of any

22   item of credit information, the FCRA requires the credit reporting agency to reinvestigate free of
23
     charge and record the current status of the disputed information, or delete the item within 30 days
24
     of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).
25

26

27

28                                                    11
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 12 of 14

 1       57. Plaintiff provided Equifax with all relevant information in his requests for investigation and
 2   reinvestigation to reflect that the subject medical debts were discharged in Plaintiff’s bankruptcy
 3
     case.
 4
         58. Equifax prepared Plaintiff’s consumer reports containing inaccurate, incomplete, and
 5
     materially misleading information by reporting the CCC trade lines for the subject medical debts
 6

 7   in “Collections” with a balance of “--,” a status of “Open,” remarks of “consumer disputes this

 8   account information medical,” and without notating the three subject medical debts as “discharged

 9   in bankruptcy.”
10
         59. Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable
11
     procedures to assure maximum possible accuracy in preparation of the consumer reports it
12
     furnished, and refurnished, as they related to Plaintiff. Equifax prepared patently false, incomplete,
13
     and a materially misleading consumer reports concerning Plaintiff. After Plaintiff’s written detailed
14

15   dispute, Equifax had actual knowledge that the subject medical debts were being misreported.

16       60. Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation to
17   determine whether the disputed information was accurate and to then subsequently delete or correct
18
     the information in Plaintiff’s credit file.
19
         61. Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s
20
     dispute to CCC. Upon information and belief, Equifax failed to include all relevant information as
21

22   part of the notice to CCC regarding Plaintiff’s dispute that Equifax received from Plaintiff.

23       62. Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

24   information that it received from CCC.
25       63. Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the incorrect
26
     information that was the subject of Plaintiff’s dispute.
27

28                                                     12
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 13 of 14

 1      64. Equifax knew that the inaccurate designations of the CCC trade lines on Plaintiff’s
 2   consumer reports would have a significant adverse effect on Plaintiff’s creditworthiness.
 3
        65. Despite actual knowledge that Plaintiff’s credit file contained erroneous information,
 4
     Equifax readily sold Plaintiff’s inaccurate, incomplete, and misleading report to one or more third
 5
     parties, thereby misrepresenting facts about Plaintiff and, ultimately, Plaintiff’s creditworthiness.
 6

 7      66. The FCRA requires that the credit reporting industry implement procedures and systems to

 8   promote accurate credit reporting.

 9      67. By deviating from the standards established by the credit reporting industry and the FCRA,
10
     Equifax acted with reckless disregard for its duties to report accurate and complete consumer credit
11
     information.
12
        68. It is Equifax’s regular business practice to report disputed information without taking the
13
     required investigatory steps to meaningfully verify such information as accurate.
14

15      69. Equifax’s non-compliance with the requirements of the FCRA is indicative of the reckless,

16   willful, and wanton nature of its conduct in maintaining Plaintiff’s consumer files and reporting
17   Plaintiff’s credit information.
18
        70. Equifax’s pattern of refusal to correct patently false information as mandated by the FCRA
19
     reveals a conscious disregard of the rights of Plaintiff.
20
        WHEREFORE, Plaintiff, RICHARD S. SANDMEIER, respectfully prays this Honorable
21
     Court for the following relief:
22
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
23          statute;
24      b. An order directing Equifax to immediately delete the inaccurate information from Plaintiff’s
25          credit reports and credit files;

26      c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
            underlying FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
27

28                                                      13
     Case 2:20-cv-00657-WBS-CKD Document 1 Filed 03/27/20 Page 14 of 14

 1      d. Award Plaintiff statutory damages of $1,000.00 for each of the underlying FCRA violations,
 2          pursuant to 15 U.S.C. §1681n;

 3      e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
            FCRA violations, pursuant to 15 U.S.C. §1681n;
 4
        f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n(3)
 5
            and 15 U.S.C. §1681o(2); and
 6      g. Award any other relief as this Honorable Court deems just and appropriate.
 7

 8                                       DEMAND FOR JURY TRIAL
 9
              Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in
10
      this action so triable of right.
11

12      Dated: March 27, 2020                      Respectfully submitted,
13
                                                   Nicholas M. Wajda
14                                                 WAJDA LAW GROUP, APC
                                                   6167 Bristol Parkway
15                                                 Suite 200
                                                   Culver City, California 90230
16                                                 Telephone: 310-997-0471
17                                                 Facsimile: 866-286-8433
                                                   E-mail: nick@wajdalawgroup.com
18

19

20

21

22

23

24

25

26

27

28                                                     14
